Order entered June 12, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00157-CV

            IN RE MARC MARROCCO AND TONY ALBANESE, Relators

               Original Proceeding from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-16-07706

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE